907 F.2d 151
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Robert Harold CLEMMER, Jr., Defendant-Appellee.
No. 89-3787.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before MERRITT, Chief Judge, and KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
The order entered on June 12, 1990 having inadvertently disposed of this case, and not the companion case, no. 89-3816, for which it was intended, is ORDERED vacated.  This appeal is taken under advisement and an appropriate dispositive order will issue at a later date.